DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,442,080 (Lyburis et al.).
Regarding Claims 6, 8 and 9, Lyburis et al. teaches: Claim 6 – a projectile (10) for discharging from a weapon with a bore having inner rifling (the examiner notes that the “weapon having a bore with inner filing” is the “intended use” of the projectile, whereby a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; in this instance, the examiner notes that the “weapon having a bore with inner rifling” imparts NO structural limitations to the claim), said projectile (10) comprising a head (16), a base (17), and a sleeve (10), wherein said head (17) is at least partially disposed (hub portions (18) and (21) which can be said to be part of the respective head (16) and base (17)) within said sleeve (10), and wherein said head (16) is coaxial and sized such that the head (16) and base (17) are rotatably dependent upon each other, and are rotationally independent of said sleeve (10), wherein said sleeve (10) has an inside diameter larger than a diameter of said head (16) and base (17) as seen in Figure 2 as both of the hub portions (18) and (21) which can be said to be part of the respective head (16) and base (17) are inside of the sleeve (10) and thus within an inner diameter of the sleeve (10) and thus have a diameter which is smaller than an inside diameter of the sleeve (10), and wherein said sleeve (10) has an outside diameter sized to/capable of engaging with said inner rifling, wherein, upon discharge from said weapon, only said sleeve (10) engages with said inner rifling, and wherein said sleeve (10) is rotationally independent of said head (16) and base (17) and rotates subject to spinning imparted by said rifling, (Figures 1-6); Claim 8 – wherein said head (16) is manufactured with a substantially pointed portion (end tip) and a stem (the rod (15) in combination with the head (16) and connecting portion (18) could be considered part of the overall “head”) joined together, (Figures 1-6); Claim 9 - wherein said stem (15) comprises external threads and said base (17) comprises internal threads (on hub (21) which is part of the base (17)), and wherein said stem (15) is threaded with said base (17), (Figures 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,442,080 (Lyburis et al.) in view of U.S. Patent 9,644,929 (Bradbury et al.).
Regarding Claim 13, Lyburis et al. teaches: Claim 13 - a system comprising: a projectile (10) designed to be fired from a weapon comprising a head (16), a base (17), and a sleeve (10), wherein said head (16) is at least partially disposed (hub portions (18) and (21) which can be said to be part of the respective head (16) and base (17)) within said sleeve (10), and wherein said head (16) and base (17) are coaxial and sized such that the head (16) and base (17) are rotatably dependent upon each other, and are rotationally independent of said sleeve (10), wherein said sleeve (10) has an inside diameter larger than a diameter of said head (16) and base (17), as seen in Figure 2 as both of the hub portions (18) and (21) which can be said to be part of the respective head (16) and base (17) are inside of the sleeve (10) and thus within an inner diameter of the sleeve (10) and thus have a diameter which is smaller than an inside diameter of the sleeve (10), and wherein said sleeve (10) has an outside diameter sized to engage with said inner rifling, wherein, upon discharge from said weapon, only said sleeve (10) engages with said inner rifling, and wherein said sleeve (10) is rotationally independent of said head (16) and base (17), and rotates subject to spinning imparted by said rifling, (Figures 1-6).
Lyburis et al. does not teach: a weapon with a bore having inner rifling, and a projectile for discharging from said weapon with a bore having inner rifling (Claim 13). However, Bradbury et al. teaches: Claim 13 - a weapon with a bore having inner rifling (a weapon having both a bore and inner rifling being described in Column 3, Lines 17-33), and a projectile (1) for discharging from said weapon with a bore having inner rifling (a weapon having both a bore and inner rifling being described in Column 3, Lines 17-33), the projectile (1) to be discharged from the weapon having rifling (a weapon having both a bore and inner rifling being described in Column 3, Lines 17-33), wherein the projectile (1) can have a base (3) that spins independently of the sleeve (7), such that the base (3) spins independently of the sleeve (7) which is affected by the rifling of the barrel of a weapon as described in Column 3, Lines 17-33, (Figures 1-14). Therefore, it would have been obvious to one of ordinary skill in the art to modify the projectile of Lyburis et al. to have a weapon with a bore having inner rifling, and a projectile for discharging from said weapon with a bore having inner rifling (Claim 13) as taught by Bradbury et al. as it would have been obvious to try (See reasoning (E) under case law KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143) with a reasonable expectation that the weapon having rifling would still be capable of firing the projectile of Lyburis et al.

Response to Arguments
Applicant's arguments filed 05/03/21 have been fully considered but they are not persuasive. 
The applicant argues:
“Claims 6 and 8-10 were rejected under 35 U.S.C. 102 as anticipated by U.S. Patent No. 1,442,080 to Lyburis (hereinafter "Lyburis"). In response thereto, claim 6 is amended. Amended claim 6 is directed to a projectile for discharging from a weapon with a bore having inner rifling. The projectile has a head, a base, and a sleeve. The head is at least partially disposed within said sleeve. The head and base are coaxial and sized such that the head and base are rotatably dependent upon each other, and are rotationally independent of the sleeve. The sleeve has an inside diameter larger than the diameter of the head and base. The sleeve has an outside diameter sized to engage with the inner rifling. Upon discharge from the weapon, only the sleeve engages with the inner rifling. The sleeve is rotationally independent of the head and base and rotates subject to spinning imparted by the rifling. 
A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). The identical invention must be shown in as complete detail as is contained in the claim. Richardson v. Suzuki 5 Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989), and the elements must be arranged as required by the claim. In re Bond, 910 F .2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Failing to teach or suggest all of the elements in amended claim 6, Lyburis cannot anticipate the invention of amended claim 6 and the claims depending therefrom. Applicants therefore request the allowance of claims 6, 8, and 9. 
Claim 12 was rejected under 35 U.S.C. 103 as obvious over Lyburis in view of Bradbury. In response, claim 12 is canceled, and claim 13 is added. Claim 13 adds the elements of amended claim 6 to the system claimed in now-canceled claim 12. As discussed above, Lyburis doesn't teach or suggest all of the elements in claim 13, and Bradbury does not remedy the deficiencies of Lyburis. Applicants therefore request the allowance of claim 13. (See Applicant’s Arguments)”
However, the examiner notes that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For example, applicant has noted that Lyburis fails to teach or suggest all elements in amended claims 6, 8, 9 and 13, but fails to point out any specific elements which are not taught by Lyburis. Therefore, the arguments are considered spurious in nature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649